     Case 2:20-cv-01028-WBS-CKD Document 11 Filed 09/17/20 Page 1 of 2


 1   Philip H. Stillman, Esq. SBN# 152861
     STILLMAN & ASSOCIATES
 2   3015 North Bay Road, Suite B
 3   Miami Beach, Florida 33140
     Tel. and Fax: (888) 235-4279
 4   pstillman@stillmanassociates.com
 5
     Attorneys for defendant VENRURE OAKS HOTEL, LLC
 6
                              UNITED STATES DISTRICT COURT
 7
 8                          NORTHERN DISTRICT OF CALIFORNIA

 9 THERESA BROOKE, a married                        Case No. 2:20-CV-01028 WBS CKD
   woman dealing with her sole and
10 separate claim,
                                                    ORDER THEREON CONTINUING
11                               Plaintiff,         INITIAL SCHEDULING
                      vs.                           CONFERENCE
12
13 VENTURE OAKS HOTEL, LLC, a
14 California limited liability company dba
   SpringHill Suites Sacramento Natomas,
15
16                          Defendant.

17
18          The parties jointly move the Court for an Order continuing the Initial Scheduling
19   Conference currently set for September 28, 2020. The parties have conferred, but due to
20   the illness of Plaintiff’s counsel and counsel for Defendant’s family health crisis, the
21   parties were unable to prepare a Joint Report for filing today, and Defendant’s counsel
22   agreed to prepare this Stipulation and Order at Plaintiff’s counsel’s request. The
23   extension is requested in good faith and no prejudice will occur for either party.
24          Accordingly, the joint request to continue the initial scheduling conference is
25   GRANTED. The Initial Scheduling Conference is continued from September 28, 2020
26
     to December 21, 2020 at 1:30 p.m.        A joint status report shall be filed no later than
27
28   December 7, 2020.
     Case 2:20-cv-01028-WBS-CKD Document 11 Filed 09/17/20 Page 2 of 2


 1   IT IS SO ORDERED.
 2   Dated: September 16, 2020
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       2
